TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00596-CV


                                       J. D., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-19-007033, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               J.D. appeals from the trial court’s final decree terminating his parental rights

to his four children. See Tex. Fam. Code § 161.001. After a bench trial, the trial court found

by clear and convincing evidence that statutory grounds for terminating his parental rights

existed and that termination of those rights was in the children’s best interest.       See id.

§ 161.001(b)(1)(D), (E), (O), (2).

               On appeal, J.D.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeal from termination of parental rights).

The brief meets the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.
App.—Austin 2005, pet. denied). J.D.’s counsel has certified to this Court that he has provided

J.D. with a copy of the Anders brief and motion to withdraw and advised him of his right to

examine the appellate record and to file a pro se brief. To date, J.D. has not filed a pro se brief.

The Department of Family and Protective Services has filed a response to the Anders brief,

stating that it will not file a brief unless requested by this Court.

                Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on J.D.’s behalf, and have found nothing in the record

that might arguably support an appeal. We agree the appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s decree terminating J.D.’s parental rights. Counsel’s

motion to withdraw is denied.1



                                                __________________________________________
                                                Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: April 1, 2021



        1
           The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings [in the Texas Supreme Court],
including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to J.D. has not yet been discharged. See id. If after
consulting with counsel, J.D. desires to file a petition for review, his counsel should timely file
with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders
brief.” See id. at 27-28.


                                                    2